Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 1 of 7 PageID #: 251




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 _________________________________________
                                           )
 SECURITIES AND EXCHANGE                   )
 COMMISSION,                               )
                                           )
                         Plaintiff,        )                  15-CV-7175-KAM
                                           )
          -against-                        )
                                           )                   ECF CASE
 MARTIN SHKRELI,                           )
 EVAN GREEBEL,                             )
 MSMB CAPITAL MANAGEMENT LLC,              )
 and                                       )
 MSMB HEALTHCARE MANAGEMENT LLC, )
                                           )
                         Defendants.       )
 _________________________________________ )

                   JUDGMENT AS TO DEFENDANT MARTIN SHKRELI

        The Securities and Exchange Commission having filed a Complaint and Defendant

 Martin Shkreli having entered a general appearance; consented to the Court’s jurisdiction over

 Defendant and the subject matter of this action; consented to entry of this Judgment; waived

 findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 2 of 7 PageID #: 252




        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-21 promulgated thereunder [17 C.F.R.

 § 240.10b-21], by use of the means and instrumentalities of interstate commerce, or of the mails,

 or of the facilities of a national securities exchange, submitting an order to sell an equity security

 while deceiving a broker or dealer, a participant of a registered clearing agency, or a purchaser

 about his intention or ability to deliver the security on or before the settlement date, and failing to

 deliver the security on or before the settlement date.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s



                                                   2
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 3 of 7 PageID #: 253




 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                 III.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                 IV.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating Sections 206(1) and 206(2) of the Investment

                                                  3
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 4 of 7 PageID #: 254




 Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and § 80b-6(2)] by use of the

 mails or any means or instrumentality of interstate commerce, directly or indirectly:

        (1) employing any device, scheme, or artifice to defraud a client or prospective client; or

        (2) engaging in any transaction, practice, or course of business which operates as a fraud

 or deceit upon a client or prospective client.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                  V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating Section 206(4) of the Advisers Act [15

 U.S.C. §80b-6(4)] and Rule 206(4)-8 promulgated thereunder [17 C.F.R. § 275.206(4)-8], while

 acting as investment adviser to a pooled investment vehicle, by use of the mails or any means or

 instrumentality of interstate commerce, directly or indirectly:

        (1) making untrue statements of a material fact or omitting to state a material fact

 necessary to make the statements made, in the light of the circumstances under which they were

 made, not misleading, to investors or prospective investors in the pooled investment vehicle, or

        (2) otherwise engaging in acts, practices, or courses of businesses that were fraudulent,

 deceptive or manipulative with respect to investors or prospective investors in the pooled

 investment vehicle.



                                                  4
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 5 of 7 PageID #: 255




        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                  VI.

        Upon motion of the Commission, the Court shall determine whether it is appropriate (a)

 to order disgorgement of ill-gotten gains and, if so, the amount of the disgorgement; (b) to order

 a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section

 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 209(e) of the Advisers Act [15

 U.S.C. § 80b-9(e)] and, if so, the amount of the civil penalty; and/or (c) to prohibit, pursuant to

 Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the Exchange

 Act [15 U.S.C. § 78u(d)(2)], Defendant from acting as an officer or director of any issuer that

 has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l]

 or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

 § 78o(d)]. If disgorgement is ordered, Defendant shall pay prejudgment interest thereon,

 calculated from March 4, 2013, based on the rate of interest used by the Internal Revenue

 Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In

 connection with the Commission’s motion for disgorgement, civil penalties and/or an officer and

 director bar, and at any hearing held on such a motion: (a) Defendant will be precluded from

 arguing that he did not violate the federal securities laws as alleged in the Complaint; (b)

 Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the

 purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

                                                   5
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 6 of 7 PageID #: 256




 by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

 affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

 documentary evidence, without regard to the standards for summary judgment contained in Rule

 56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

 disgorgement, civil penalties and/or an officer and director bar, the parties may take discovery,

 including discovery from appropriate non-parties.

                                                VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.

                                                VIII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

 connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 IX.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.



                                                  6
Case 1:15-cv-07175-KAM-RML Document 45 Filed 12/28/20 Page 7 of 7 PageID #: 257




                                                X.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


         December 28
 Dated: ______________,  2020
                        _____
                                                 /s/ Kiyo A. Matsumoto
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 7
